internal_revenue_service number release date index number -------------------------- ------------------------ -------------------------------------------------- --------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc psi bo4 plr-113259-06 date may - - re ------------------------------------------- legend grantor_trust -------------------------------------------------- child a - grandchild - grandchild - grandchild - grandchild - grandchild - - date - date date - - court --------------------- ----------------------------------------------------------------------- ------------------------------- ------------------------- ------------------------ --------------------------- ------------------------ ---------------------------------- --------------------- -------------------------- ------------------------ --------------------------------------------------------------------------------- ------------- ------------------- state - dear -------------- this is in response to a letter dated date and prior correspondence submitted by your authorized representative requesting rulings under sec_61 sec_1001 and sec_2601 of the internal_revenue_code grantor created and funded trust an irrevocable_trust on date for the primary benefit of child a and child a’s issue under the terms of section ii during child a’s plr-113259-06 lifetime net_income is to be distributed to child a in addition the trustee has the discretion to distribute trust principal to child a under specified circumstances on child a’s death the trust corpus is to be distributed to child a’s living issue per stirpes currently child a has four living children grandchild grandchild grandchild and grandchild all of whom are over age grandchild has one child a fifth child grandchild has died survived by two children in addition grandchild has become permanently disabled on date the appropriate parties petitioned state court to modify trust to provide that on termination of trust that portion the trust corpus otherwise passing to grandchild will be held in further trust for the exclusive benefit of grandchild under the terms of this trust the trustee will have discretion to distribute trust income and corpus to or for the sole benefit of grandchild during grandchild 5’s lifetime the trust will terminate on grandchild 5’s death at which time the trust corpus will be distributed outright or in trust pursuant to grandchild 5’s exercise of a testamentary general power to appoint the trust corpus however grandchild can only exercise the power in conjunction with grandchild who must approve such exercise of the power_of_appointment in writing such written approval must be executed prior to grandchild 5’s death and can not be revoked once executed nor can it be revoked after grandchild 5’s death if grandchild is not then living the trust instrument provides for the substitution of specific individuals it is represented that none of the individuals have a substantial interest in the property subject_to the power that is adverse to the exercise of the power if grandchild fails to exercise the power then the trust corpus will be distributed to grandchild and grandchild and their heirs and assigns the petition also requested that the provisions relating to the compensation of the trustee and the administrative_powers of the trustee be updated on date a conditional state court order was signed modifying the trust as described above subject_to receipt by the petitioners of a ruling from the internal_revenue_service trust became irrevocable prior to date and it is represented that no additions have been made to trust after said date the trustee has asked for rulings that the court-approved modification will not have any effect on the trust’s status as exempt from generation-skipping_transfer gst tax under sec_2601 the modification of trust to provide for the establishment of a separate trust for grandchild on the termination of trust will not result in a gift by grandchild and no income or gain_or_loss will result because of the modification plr-113259-06 ruling_request sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust provides that the trust corpus that would otherwise pass to grandchild on termination of trust will be held in further trust for the exclusive benefit of grandchild grandchild will have a testamentary general power to appoint the corpus of this trust to anyone including her estate or the creditors of her estate although the power is exercisable in conjunction with a specified_individual or specified successors to that individual the power will be exercisable by grandchild in conjunction with an individual who will not have a substantial interest in the property subject_to the power which is adverse to the exercise of the power accordingly the assets of the continuing trust will be included in in the instant case the modification of trust pursuant to state court order under these circumstances based on the facts submitted and the finally the modifications pertaining to trustee compensation and trustee sec_61 provides that gross_income includes gains derived from dealings plr-113259-06 grandchild 5’s gross_estate for estate_tax purposes under sec_2041 further grandchild will be treated as the transferor of the trust corpus for gst tax purposes under sec_2652 administrative_powers are administrative in nature see sec_26_2601-1 representations made we conclude that implementation of the state court order will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes further under the circumstances grandchild will not be treated as making a gift_for purposes of sec_2501 if on termination of trust her share of trust corpus is held in trust for her exclusive lifetime benefit and with respect to which she holds a testamentary general_power_of_appointment ruling_request in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized there from over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the issue presented was whether a sale had taken place that results in the realization of gain_or_loss under sec_1001 sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1001 provides that the gain from the sale_or_other_disposition of in 499_us_554 a financial plr-113259-06 the court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different cottage savings v commissioner u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as those in possession of the properties enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite in the present case consistent with the court's opinion in cottage sayings the interests of the beneficiaries of trust as modified will not differ materially from their interests in the original trust in the proposed modifications the relative interests of the beneficiaries in the trust will not be changed only the timing of the termination in the case of trust will be modified except for the changes described above all other provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized on the modification of trust for purposes of sec_1001 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically except as noted above we are not ruling on the gift_tax and income_tax consequences of the transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik chief branch passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
